Case 1:16-cv-04090-RPK-SMG Document 51 Filed 01/21/20 Page 1 of 3 PageID #: 439



 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 ------------------------------------------------------------------x
 KENDALL REID,
                             Plaintiff,                                       ORDER
                                                                       16-cv-4090 (RPK)(SMG)
              v.

 THE CITY OF NEW YORK, Detective
 Christopher Troisi, Shield # 4558, and
 NYPD POLICE OFFICERS JOHN
 DOES NOS. 1, 2, 3, ETC., (whose
 identities are unknown but who are
 known to be personnel of the
 New York City Police Department), all
 of whom are sued individually and in
 their official capacities,

                             Defendants.
 ------------------------------------------------------------------x
 RACHEL P. KOVNER, United States District Judge:

        This matter was reassigned to this Court on January 14, 2020. In preparation for the trial
 scheduled for February 10, 2020, this Court enters the below order.

 I.      Joint Pre-Trial Order

         The parties shall jointly submit a proposed pre-trial order by January 31, 2020. The pre-
 trial order will use a uniform font type and size throughout, and shall include the following
 information:

         A.        Caption: The full caption of the action.

         B.        Parties and Counsel: The names, addresses (including firm names), and telephone
                   numbers of trial counsel.

         C.        Jurisdiction: A brief statement by Plaintiff explaining the basis of subject matter
                   jurisdiction, and a brief statement by Defendants on the presence or absence of
                   subject matter jurisdiction. These statements shall include citations to all
                   (i) statutes and legal doctrines relied on, and (ii) relevant facts concerning
                   citizenship and jurisdictional amount.

         D.        Claims and Defenses: A brief summary by each party of the elements of its
                   remaining asserted claims and defenses. These summaries shall include citations
                   to all statutes relied on, but should not recite evidentiary matters.

                                                          1
Case 1:16-cv-04090-RPK-SMG Document 51 Filed 01/21/20 Page 2 of 3 PageID #: 440



        E.      Statement of Relief Sought: A detailed statement of the damages and other relief
                sought by the Plaintiff.

        F.      Witnesses: A list of names and addresses by each party for the fact and expert
                witnesses whose testimony is to be offered in its case in chief, together with a brief
                narrative statement of the expected testimony of each witness. Only listed
                witnesses will be permitted to testify, except when prompt notice has been given
                and upon good cause shown.

        G.      Deposition Testimony: A designation by each party of deposition testimony to be
                offered in its case in chief, with any cross-designations and objections by any other
                party.

        H.      Stipulations: A statement of stipulated facts, if any.

        I.      Exhibits: A schedule listing exhibits to be offered in evidence and, if not admitted
                by stipulation, the party or parties that will be offering them. The schedule should
                not include exhibits that a party intends to use solely for impeachment and/or
                rebuttal purposes. Copies of statements proposed to be read to the jury as “learned
                treatises” under Fed. R. Evid. 803(18) shall be listed as exhibits. Plaintiff’s exhibits
                shall be identified by numbers, and Defendant’s exhibits shall be identified by
                letters. Except for good cause shown, only exhibits listed will be received in
                evidence.

                The parties shall list and briefly describe any objections to the admissibility of any
                exhibits and Judge Block’s ruling, if any, on those objections at the pretrial
                conference on January 14, 2020.

 II.    Motions in Limine

         At the pretrial conference on January 14, 2020, Judge Block directed the parties to file
 briefs by January 24, 2020, addressing several issues discussed at that conference. Any motions
 addressing other issues that should be resolved in limine should be filed by January 31, 2020.

 III.   Preparation of Exhibits for Trial

         All exhibits must be pre-marked for the trial and placed in binders with tabs. Plaintiff’s
 exhibits must be pre-marked with numbers—e.g., “Pl. Exhibit 1.” Defendants’ exhibits must be
 pre-marked with letters—e.g., “Def. Exhibit A.” All documents to be offered in evidence that
 contain multiple pages shall be paginated by counsel in advance of trial. Where counsel anticipates
 that a witness will refer to documentary evidence in the course of his or her direct testimony,
 counsel shall have (i) two copies of each document for the Court, and (ii) at least one copy each
 for the court reporter, each present opposing counsel, and each juror.




                                                   2
Case 1:16-cv-04090-RPK-SMG Document 51 Filed 01/21/20 Page 3 of 3 PageID #: 441



 IV.    Voir Dire

         On January 14, 2020, Judge Block circulated to the parties a list of proposed voir dire
 questions for potential jurors. The deadline for any party to submit additional voir dire questions
 for the Court’s consideration is January 31, 2020.

 V.     Jury Charges

         Any party that wishes to submit proposed jury charges for the Court’s consideration must
 do so by January 31, 2020. The proposed jury charges shall be filed on ECF and provided via
 electronic mail, in PDF and Microsoft Word format, to Kovner_Chambers@nyed.uscourts.gov.

        Requests to charge should be limited to the elements of the claims, the damages sought,
 and defenses. General instructions will be prepared by the court.

 VI.    Verdict Sheets

         The deadline for any party to submit proposed verdict sheets for the Court’s consideration
 is January 31, 2020.

 VII.   Final Pre-Trial Conference

         A pre-trial conference is scheduled for February 4, 2020 at 2 p.m. Trial counsel shall
 appear at that conference and be prepared to discuss the joint pre-trial order, the outstanding
 motions in limine, the issues that Judge Block directed the parties to address via letter brief, and
 any other unresolved matters. Furthermore, the parties shall at that conference provide the Court
 with three (3) tabbed binders containing copies of all exhibits. These courtesy copies shall comply
 with the specifications in Section III of this order.

                                                      SO ORDERED:


                                                       s/ RPK____________
                                                      RACHEL P. KOVNER
                                                      United States District Judge


 DATED:         Brooklyn, New York
                January 21, 2020




                                                  3
